NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DONALD BUCKLEY,                           )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D17-3672
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender,
and Jamie Spivey, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Richard L. Polin,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SLEET, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.